DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel (WO 2017/030520, IDS reference).
Regarding claim 1, Intel discloses a method for data transmission, comprising:
Receiving, by a first terminal, a measurement signal sent by a second terminal (Page 7 lines 24-page 8 line 7 and figure 4, D2D relaying UE 130 [second terminal] sends sidelink transmission grant 430 for MTC reports to MTC UEs 120 [first terminal]);
Sending, by the first terminal, at least one of PSCCH, PSSCH, or PSFCH to a second terminal, the PSCCH, the PSSCH, or the PSFCH comprising measurement information and corresponding to the measurement signal (Page 8 lines 8-12 and figure 4, MTC UEs 120 report 440 measurement to D2D relaying UE 130 via PSSCH or separate sidelink physical channel).
Regarding claim 4, Intel discloses receiving, by the first terminal, indication information carrier in data sent by the second terminal, wherein the indication information is used to determine resources for transmitting the PSSCH (Page 7 lines 24-page 8 line 7 and figure 4, D2D relaying UE 130 [second terminal] sends sidelink transmission grant 430 for MTC reports to MTC UEs 120 [first terminal]. The grant may contain detailed resource allocation for transmitting measurement reports on the PSSCH).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel as applied to claim 1 above, and further in view of Lee et al. (US 2020/0280961).
Regarding claim 2, Intel discloses the claimed invention above but does not specifically disclose the following limitations found in Lee et al.: wherein the measurement signal comprises at least one of a DMRS, a CSI-RS, a SRS or a PT-RS (Lee et al., Paragraphs 0492 and 0511, DMRS in the PSCCH region schedule the scheduling assignment transmitted by another UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Intel with the aforementioned teachings of Lee et al. in order to measure PSSCH-RSRP to select resources for transmission from a candidate set of resources (Lee et al., Paragraphs 0492, 0511).
Regarding claim 6, Intel discloses the claimed invention above but does not specifically disclose the following limitations found in Lee et al: wherein the measurement information comprises RSRP (Lee et al., Paragraphs 0492 and 0511, PSSCH-RSRP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Intel with the aforementioned teachings of Lee et al. in order to measure PSSCH-RSRP to select resources for transmission from a candidate set of resources (Lee et al., Paragraphs 0492, 0511).
Regarding claim 7, Intel discloses wherein the measurement information occupies a first resource subset of a transmission resource for the PSSCH (Intel, Page 7 line 11 – Page 8 line 12, eNB indicates resource pool for transmission of reports, the resource pool being mapped to PSCCH/PSSCH and UEs report measurement on the corresponding resource within the resource pool indicated by the eNB) but does not specifically disclose the following limitations found in Lee et al.: the first resource subset being determined according to a first criterion configured by a network or preconfigured, the first criterion including that: a transmission resource for the measurement information is a transmission resource on a DMRS symbol of the PSSCH and the transmission resource for the measurement information does not occupy a transmission resource for a DMRS of the PSSCH; or, the transmission resource for he measurement information is a transmission resource on a time-domain symbol adjacent to the DMRS symbol of the PSSCH (Lee et al., Paragraphs 0124 and 0135, resource pool configured by the network or previously determined; Paragraphs 0492 and 0511, DMRS in the PSCCH region schedule the scheduling assignment transmitted by another UE; Paragraph 0247, measurement performed base don DM-RS on a preconfigured/signaled channel/resource). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Intel with the aforementioned teachings of Lee et al. in order to measure PSSCH-RSRP to select resources for transmission from a candidate set of resources (Lee et al., Paragraphs 0492, 0511).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel as applied to claim 1 above, and further in view of Yasukawa et al. (US 2020/0195317).
Regarding claim 3, Intel discloses the claimed invention above as well as the condition that the PSSCH comprises the measurement information (Page 8 lines 8-12 and figure 4, MTC UEs 120 report 440 measurement to D2D relaying UE 130 via PSSCH or separate sidelink physical channel), but does not specifically disclose the following limitations found in Yasukawa et al.: sending, by the first terminal, the measurement information to the second terminal through a MAC CE in the PSSCH, the MAC CE comprising the measurement information (Yasukawa et al., Paragraphs 0046-0047, D2D channel for transmitting data is referred to as PSSCH. A MAC PDU for use in the D2D communication includes a MAC control element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Intel with the teachings of Yasukawa et al. in order to further support D2D communication (Yasukawa et al., Abstract).

Claim 5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel as applied to claim 4 above, and further in view of Guo (US 2020/0029318).
Regarding claim 5, Intel discloses the claimed invention above but does not specifically disclose the following limitations found in Guo: wherein a frequency-domain transmission resource for the PSSCH is determined based on a lowest sub-band where the data is located (Guo, Paragraphs 0130, 0134, 0138, PSSCH resource is one or more PRBs in the frequency domain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Intel with the teachings of Guo in order to implement the PSFCH to be able to support reliable transmission in high velocity movement (Guo, Paragraph 0233).

Regarding claims 8-14, the functional limitations are rejected for similar reasons set forth in rejecting claims 1-7 above. Intel additionally discloses a device for data transmission, applied to a first terminal (Figure 12, Page 14 lines 10-15, device 100 may be a UE, eNB, MTC device, D2D relay device) and comprising: one or more processors (Figure 12, processors 102 and 104a-f), a memory configured to store instructions executable by the one or more processors (Figure 12, memory/storage 104g storing data and/or instructions for operations performed by the processors 104), and a transceiver (Figure 12, RF circuitry 106).

Regarding claims 15-20, the functional limitations are rejected for similar reasons set forth in rejecting claims 1-6 above. Intel additionally discloses a device for data transmission, applied o a second terminal (Figure 12, Page 14 lines 10-15, device 100 may be a UE, eNB, MTC device, D2D relay device; Figure 1, D2D relaying UE 130 [second terminal] to MTC UE 120) and comprising: one or more processors (Figure 12, processors 102 and 104a-f), a memory configured to store instructions executable by the one or more processors (Figure 12, memory/storage 104g storing data and/or instructions for operations performed by the processors 104), and a transceiver (Figure 12, RF circuitry 106).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G. Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

November 30, 2022